Citation Nr: 1125003	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder and/or organic brain dysfunction, to include vascular dementia and a mood disorder.   

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for ischemic optic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for ischemic optic neuropathy, denied service connection for arthritis, and denied service connection for vascular dementia with depressed mood.  

In an August 2008 decision, the Board affirmed the December 2005 decision in all respects.  The Board at that time also recharacterized the issue of vascular dementia to more explicitly include an acquired psychiatric disability.  The Veteran appealed the August 2008 decision to the Court of Appeals for Veterans Claims (the Court), which in September 2009 issued an Order, based upon a Joint Motion for Remand, vacating the Board's decisions with respect to the eye disability and the dementia and remanding those matters for further consideration.  The denial of service connection for arthritis was undisturbed; no further issue remains with respect to that appeal.

Pursuant to the Court's directives, in May 2010 the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and readjudication.  The matters have now been returned to the Board.

The Veteran testified at an April 2006 personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

I.  Service Records

The May 2010 Board remand directed the RO to comply fully with the duty to assist the Veteran in obtaining all available service treatment records, pursuant to 38 C.F.R. § 3.159.  The National Personnel Records Center (NPRC) had certified that the Veteran's records were "fire related," meaning that they would have been stored in an area of the St. Louis, Missouri, facility destroyed by fire in 1973. Development suggested by the Court was determined to be pointless in light of the facts of that fire, and so the Board found that the Veteran was owed heightened assistance in connection with this claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Board directed that VA contact the Veteran and request information required by NPRC to attempt reconstruction of his file.  The Veteran was then to be informed of alternative sources of records and asked to supply any potentially relevant information.  The RO was directed to document all efforts and, if unsuccessful, to submit a memorandum to the file certifying the unavailability of additional service records.

VA sent the Veteran a single letter, dated in May 2010, requesting that he fill out an enclosed National Archives form 13055.  He was never informed of possible alternate records or evidence which could be helpful to his claims, and no memorandum was submitted to the file.  While it is possible that VA understood the Board's directive to require follow up letters about alternative evidence only if he responded to the request for information, a memorandum was an absolute requirement under both the terms of the Remand and standard VA operating procedures.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA has failed to comply with even the spirit of the May 2010 remand, or to explain why compliance was not possible, further remand is required to pursue service treatment records.

II.  Examination

The May 2010 Board remand additionally found that the duty to assist required provision of a VA examination and the obtaining of a medical opinion regarding a potential nexus between currently diagnosed neuropsychiatric/organic brain disorders and an in-service mortar explosion.  The mortar explosion was conceded under the combat presumption.  38 C.F.R. § 3.304(d).

Both psychiatric and neurological examinations were obtained, as directed, and the examiners offered opinions regarding a nexus to service, along with rationales.  Unfortunately, the neurological examiner appears to draw contradictory conclusions which require reconciling.  He opines that currently diagnosed dementia was not caused by or the result of the in-service mortar blast due to the passage of time between explosion and onset of illness.  However, he lists as the diagnosis "moderate dementia of the Alzheimer's type s/p brain concussion back in 1953."  The inclusion of s/p, an abbreviation for "status post" implies some kind of causal relationship, directly contradicting his opinion.  The examination is therefore not adequate for adjudication purposes, and remand for clarification is required.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Obtain updated treatment records from the VA medical center in San Juan, as well as all associated clinics and any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request that he submit completed NA Form 13055 and/or 13075 to allow a further request for service treatment records from NPRC.

Regardless of any response from the Veteran or additional request to NPRC, inform the Veteran of the need to submit any records in his possession, as well as any alternative records as described by the RO which may be substituted for service treatment records to substantiate his claims.  Efforts consistent with 38 C.F.R. § 3.159 must be made.

All efforts at obtaining additional service treatment records must be documented, and, if additional service records cannot be obtained, a memorandum certifying their unavailability must be entered into the record.

3.  Return the May 2010 neurological examination to Dr. T. Hernandez-Ortiz at the San Juan VA Medical Center.  The examiner should clarify his medical opinion, and indicate whether his diagnosis of dementia "status post" concussion reflects a finding of a causal connection.  He should clearly opine as to whether any diagnosed condition is at least as likely as not related to the Veteran's combat experiences in Korea.

If Dr. T. Hernandez-Ortiz is not available, schedule the Veteran for a new VA neurological examination.  The claims folder must be reviewed in connection with the examination.  The examiner should clearly identify all current diagnoses of the brain and psyche, and should specify whether any diagnosis is organic in origin, or is psychiatric, or is a combination of the two.  The examiner should then opine as to whether any diagnosed condition is at least as likely as not related to the Veteran's combat experiences in Korea, either based on physical trauma from concussion, or psychological injury from a stressor event.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an SSOC and provide the appellant and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



